.•



     HUNT COUNTY
     POST OFFICE BOX 1437- GREENVILLE, TEXAS 75403-1437




                          DISTRICT CLERK
                          STACEY LANDRUM
                          (903) 408-4172




         November 23, 2015

         Mr. Abel Acosta
         Court of Criminal Appeals
         P. 0. Box 12308
         Capitol Station
         Austin, TX 78711

                                                               Re: Writ #08290 & Writ 08291
                                                               #29095,29096,29097,29098&29099
                                                               In Re: Christopher Lamont Anderson
                                                               #WR-82885-02

         Dear Sir:

         Writs #08290 & 08291 were mailed to your Court on February 17,2015, but only #08290
         was received by your office. Therefore, I am enclosing the clerk's record on Writ #08291.

         Also enclosed are the cover letter and certified green card receipt on both writs.

         Please note that Mr. Anderson only refers to Cause #29095 & #29096 in his applications.

         Christopher Lamont Anderson has not filed any other applications for writs of habeas
         corpus with this office.

         Thank You,        .
         C/J{a~ ~MJ~
         Stacey Landrum
         Hunt County District Clerk




                                                                                              SCANNED
;..--;.1'        i..:-.
            ·-       '                  !\
t.    '
     ~ '   '
               .:·_.._
                                                                                                                                                               . I




                          11 Complete Items 1, 2, and 3 ..Also complete                    A. Signature
                            Item 4 If Restricted Delivery Is desired.                                                                            0 Agent
                          a Print your name and address on the reverse                       X              0 Addressee
                                                                                           I ~j~.Pdn~N ,C. Date of Delivery
                                                                                                                    't.f 't:U        .
                             so that we can return the card to' you.
                                                                     mallplec~~'            · bK l;;=i~                          ~
                                                                  U +cg~
                          11 Attach this card to the back of the
                             or on the front if space permitsi                   ~ .lf.{     l i:.. \c.J' &.... t   "   t:..::· __ ,.
                                .                                · "'         ;_:.:_        t11!i"'fl~CimSSl:Merilnt t:i:m1£em 17 0 Yes
                          1. Article Addressed to:                            :·:>; \ If.:. '11 YEs.' enter deliv~address below:                 D No
                                                                              ~:                 FEB 1 7 2u1~
                                                                              ·~J:·
                               Clerk,
                               Court of Criminal Appeals
                               P.O. Box 12308                                              3. Service Type
                               Capitol Station                                                0 Certified Mail            0 Express MaU
                                                                                              0 Registered                0 Return Receipt for Merchandise
                               Austin, Texas 7871 l                                           0 Insured Mall·             0 C.O.D.
                                                                                           4. Restricted Delivery? (Extra Fee)                   DYes
                          2. Article Number
                             (Transfer from service /abeQ
                                                                         7013 1710 0000 8837 1924
                         1 PS Form 3811, February 2004                    Domestic. Return Receipt                                          102595-02-M-1540




                          UNITED STATES POSTAL SERVICE                                                                        First-Class Mail
                                                                                                                              Postage & Fees Paid
                                                                                                                              USPS
                                                                                                                              Permit No. G-10


                                    • Sender: Please print your·name, addre~. and ZIP+4 i


                                                                                               ~~ ffi
                                                               STACEY LANDRUM ~J
                                                                DISTRICT CLERK
                                                                 HUNT COUNTY
                                                                                   g ;>..
                                                                                    ~ \
                                                                                                                        -
                                                                                                                        cP
                                                                                                                        'C5
                                                                 P.O. BOX 1437      :; 'i.-                             !1'
                                                            GREENVILLE, TX 76403-1437~                     L
                                                                                                       p
                                                        ll·llt •I' Ill' 'IIIII' Ill'· II,," IJ' "11•' lit"' I"'"''.,,. J•I •lit